Citation Nr: 0404560	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability with 
lower extremity radiculopathy (claimed as a bilateral leg 
disability).


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The appellant had active service from May 1970 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The appellant suffered from a back disability before service 
which did not worsen during service.


CONCLUSION OF LAW

The appellant's back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5102, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the appellant and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in August 2001 the RO 
sent a letter to the appellant explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence was required to substantiate his claim as well 
as what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
the appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist the appellant, the RO 
obtained the appellant's service and VA medical records.  
Further, the appellant was afforded a VA examination in 
September 2002.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  

The appellant contends that he suffers from a back and leg 
disability which has left him disabled since 1977.  The 
appellant further contends that he "did not have problems 
with [his] back or leg until [he] entered service."  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The appellant's service medical records reveal that in his 
January 1970 entrance medical examination, the examiner noted 
the appellant's spine as abnormal.  In the Summary of Defects 
and Diagnoses, the examiner noted moderate spinal scoliosis.  

In June 1970 a medical examination was performed for purposes 
of review by a Medical Board.  The appellant was diagnosed 
with probable residuals of herniated nucleus pulposus and 
heel cord contracture.  The Medical Board summary noted that 
the appellant had a five-year history of back pain and that 
his back pain had become "somewhat worse since basic 
training."  The summary also noted that the appellant 
complained "of an inability to lift his right foot and 
difficulty in marching ...".  The X-rays showed no 
abnormalities.  The Medical Board concluded that the 
disabilities with which the appellant had been diagnosed 
existed prior to service and were not aggravated by the 
appellant's active duty.  The appellant was given a medical 
discharge.

In January 1975, the appellant was treated for low back pain 
after an incident at work in which the appellant was lifting 
and strained his back.  When the prescribed course of therapy 
failed to eliminate his pain and after he developed weakness 
in his right leg, the appellant was referred to the 
hospital's Neurosurgery Service for evaluation in May 1975.  
The appellant was diagnosed with right L5 radiculopathy.  A 
myelogram also showed an extradural defect on the right side 
at L2.  The hospital's discharge report indicated that 
surgery was recommended and that the appellant "flatly 
refused any further therapy" although "it was explained to 
him the many possibilities of nerve loss and the fact that 
there would be further damage probably if he did not have an 
operation."  Private medical records dated February 1997 
reveal that the appellant was diagnosed with intradural, 
extramedullary lipoma at level of conus and advised that 
surgery to remove the tumor be undertaken.  VA outpatient 
treatment records dated March 2001 reveal that the appellant 
was diagnosed with spondylosis of L4 and degenerative disc 
disease at L5-S1.  In addition, VA outpatient treatment 
records dated June 2001 reveal that the appellant was 
diagnosed with severe right common peroneal nerve.   

In September 2002, the appellant was afforded a VA medical 
examination in which the appellant was diagnosed with spinal 
cord tumor with severe common peroneal nerve compression in 
the spinal canal.  

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption of soundness can be rebutted only by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111.  For there to be clear and unmistakable evidence that 
the condition preexisted service, it must be "undebatable" 
that the condition preexisted service from a review of all of 
the evidence in the veteran's claims file on the point.  
Vanerson v. West, 12 Vet. App. 254, 258 (1991).  

The evidence establishes that the appellant suffered from a 
back disability prior to service.  The appellant's enlistment 
examination report annotates moderate spinal scoliosis.  As 
such, the Board finds that reference to the appellant's back 
condition was a "noted" condition at the time of 
examination for entry into service.  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1995).  Consequently, because the appellant's 
back condition was "noted", the appellant is not afforded 
the presumption of soundness upon entrance.  38 U.S.C.A. 
§ 1111.  Further, the Medical Board concluded, and no 
contrary opinion exists, that the appellant suffered from a 
back disability which existed prior to service.    

A pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The evidence establishes that the appellant's back 
disability, which preexisted service, was not aggravated by 
service.  The Medical Board concluded, and no contrary 
opinion exists, that the appellant's back disability was not 
aggravated by service.  Although the Medical Board indicated 
that the appellant's back pain had become "somewhat worse 
since basic training" and that the appellant complained "of 
an inability to lift his right foot and difficulty in 
marching ...", the appellant has submitted no medical evidence 
that his preexisting disability increased in severity during 
service or was anything more than a temporary worsening of 
symptoms or a flare-up.  In addition, the absence of 
treatment for a long period after service is also evidence 
against a finding of aggravation.  Maxson v. West, 12 Vet App 
453 (1999).  The next evidence of treatment for the 
appellant's back condition comes about five years later, in 
May 1975 after the appellant suffered back strain while 
lifting on his job.  Thus, the appellant's back disability, 
which preexisted service, is not shown to have been 
aggravated by service.

While the Board notes that the appellant's current back 
disability includes a spinal cord tumor, the tumor was not 
diagnosed until 1997, twenty-seven years after the 
appellant's discharge from military service.  There is no 
evidence that the tumor was present during the appellant's 
military service as the appellant's medical service records 
are absent a diagnosis of a tumor.  In addition, the 
appellant has provided no evidence that the tumor existed 
during his military service.  Thus, the Board finds that the 
evidence supports the conclusion that the appellant's back 
disability was not incurred in or aggravated by service.  

In reaching its decision, the Board has considered whether 
the evidence pertinent to this matter is in relative 
equipoise and the veteran is entitled to the benefit of the 
doubt in the resolution of his claim for service connection 
for a low back disorder.  However, given that the 
preponderance of the evidence is against this claim, it must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability with 
lower extremity radiculopathy (claimed as a bilateral leg 
disability) is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



